DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 02/09/2021, in which, claims 1-11 remain pending in the present application with claims 1, 9, 10, and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 09, 2021, May 11, 2021, and July 21, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “unit”, “device”, and “apparatus” (or “means”, “step for”, “element”, “mechanism”, “module”, “means”, “engine”, “component”, “member”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “unit”, “device”, and/or “apparatus” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a saving unit configured to save identification information in claims 1 and 9; 
a holding unit configured to hold in claims 1 and 9; 
a control unit configured to make the image capturing unit capture videos in claims 1 and 9; 
image capturing unit in claim 1;
target devices in claims 1 and 9;
a detection unit configured to detect an event in claim 5;
a unit configured to transmit the detected event in claim 8;
an information processing apparatus that displays the event on a user interface in claim 8; and
an image capturing apparatus configured to capture an image in claim 9. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-8 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renkis (US 20150381947 A1, hereinafter referred to as “Renkis”) in view of Hirahara (US 20160065430 A1, hereinafter referred to as “Hirahara”).
Regarding claim 1, Renkis discloses a monitoring control apparatus (see Renkis, paragraph [0044]: “cloud-based surveillance for a target surveillance area”) comprising: 
at least one memory (see Renkis, paragraph [0044]: “a memory”); and 
at least one processor (see Renkis, paragraph [0044]: “a processor”)
wherein when executing a program stored in the at least one memory (see Renkis, paragraph [0143]: “the computing device 830 may additionally include components such as a storage device 890 for storing the operating system 892 and one or more application programs”), the processor causes the apparatus to operate as: 
a saving unit configured to save identification information of target devices as monitoring targets and areas in corresponding screens for each image capturing unit (see Renkis, paragraph [0106]: “the user interface provides a visual representation of captured data in an image format and a contextualized image format comprising the visual representation of captured data and coordinated spatial representation of the image format”); and
a control unit configured to make the image capturing unit capture videos including the target devices and monitor the areas corresponding to the target devices as target areas in a predetermined order (see Renkis, paragraph [0051]: “The ICD as a wireless digital video camera is capable of capturing video within its range within the surveillance environment and compressing the captured video into a data stream, the capture occurring at predetermined dates and times, during activity detection, and/or on command from the cloud-based analytics platform”). 
Regarding claim 1, Renkis discloses all the claimed limitations with the exception of a holding unit configured to hold a state of a device used for each job; and wherein the control unit specifies a next target device in accordance with the predetermined order, and, if there is no job in which a state of the target device is a waiting state, specifies a device next to the target device as a target device in accordance with the predetermined order.
Hirahara from the same or similar fields of endeavor discloses a holding unit configured to hold a state of a device used for each job (See Hirahara, paragraph [0033]: “monitoring targets and operating state information (including failure information), from monitoring apparatuses 101 and 111, and for giving a warning to an external device”); and 
wherein the control unit specifies a next target device in accordance with the predetermined order, and, if there is no job in which a state of the target device is a waiting state, specifies a device next to the target device as a target device in accordance with the predetermined order (See Hirahara, paragraph [0112]: “In a case where the device monitoring unit 407 determines that the processing variable n is not equal to N, namely when the above-mentioned processing is not yet completed for all monitoring target devices (NO in step S708), the operation returns to step S704 to perform the above-mentioned processing for the next monitoring target device”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hirahara with the teachings as in Renkis. The motivation for doing so would ensure the system to have the ability to use monitoring apparatus disclosed in Hirahara to monitor target devices and its operating state information; to communicate to an external device; to determine the next monitoring target device by sequentially checking all monitoring target devices thus storing operating state of target device and specifying the next target device to be monitored in order to switch the monitoring targets in accordance with the statuses of the monitoring target devices by analyzing target device operation states.
Regarding claim 2, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 1, wherein the control unit further specifies a device next to the target device as a target device in accordance with the predetermined order if there is a job in which a state of the target device is a waiting state and if there is a process in a waiting state before a process executed by the target device in the job (See Hirahara, paragraph [0112]: “In a case where the device monitoring unit 407 determines that the processing variable n is not equal to N, namely when the above-mentioned processing is not yet completed for all monitoring target devices (NO in step S708), the operation returns to step S704 to perform the above-mentioned processing for the next monitoring target device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 2, wherein the control unit further monitors the target device if the target device is a predetermined type of device and if all jobs using the target device are completed (See Hirahara, paragraph [0070]: “A device information acquiring unit 405 acquires various types of device information, including operational states of the image forming apparatuses 102 and 112 and capability information about each image forming apparatus”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 1, wherein the control unit captures a video of a predetermined time with the image capturing unit (see Renkis, paragraph [0051]: “the capture occurring at predetermined dates and times”), 
specifies a device next to the target device as a target device in accordance with the predetermined order, if there is no job in which a state of the specified target device is a waiting state, based on a state of the target device before capturing of the video (See Hirahara, paragraph [0112]: “device monitoring unit 407 performs the device information update processing (see FIG. 8) using the device ID of the processing target device Dn”), and 
specifies, when the target device is not specified, a device next to the target device as a target device in accordance with the predetermined order, if there is no job in which a state of the specified target device is a waiting state, based on a state of the target device after capturing of the video (See Hirahara, paragraph [0112]: “In a case where the device monitoring unit 407 determines that the processing variable n is not equal to N, namely when the above-mentioned processing is not yet completed for all monitoring target devices (NO in step S708), the operation returns to step S704 to perform the above-mentioned processing for the next monitoring target device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 1, further comprising a detection unit configured to detect an event concerning the target device from the area corresponding to the target device based on the video captured by the image capturing unit (see Renkis, paragraph [0109]: “The target captured data may be the sensed image or object by the ICD(s), depending upon the sensors and related functionality. By way of example, the target image may be a person whose presence is detected by motion sensors on the ICD”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 5, wherein the detection unit detects an event by detecting a predetermined target from the video (see Renkis, paragraph [0080]: “a wireless digital camera senses a moving object within its target surveillance area, compares the size and shape of the object with reference information to determine that the moving object is likely a person, checks rules or settings to determine whether sensing the presence of a person is a trigger event for indicating an alarm, and communicating the alarm and/or recording and transmitting the images associated with the moving object (person) to other ICD(s) and/or the cloud-based analytics platform”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 6, wherein the predetermined target includes one of a worker and lighting of a lamp of the target device (see Renkis, paragraph [0103]: “An alert may be generated when a target stays in a zone beyond a preset period of time, when a target passes a predefined line, or when a target satisfies any other preset rule for triggering an alert”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Renkis and Hirahara as discussed above also disclose the apparatus according to claim 5, further comprising a unit configured to transmit the detected event to an information processing apparatus that displays the event on a user interface (see Renkis, paragraph [0097]: “a user interface is provided on the remote input device(s) or distributed computer device(s) and their corresponding displays to provide secure, authorized access to the composite input and/or to all inputs associated with predetermined surveillance environment, surveillance event, and/or surveillance target stored in the cloud database”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Renkis and Hirahara as discussed above also disclose a monitoring system comprising: 
a monitoring control apparatus (see Renkis, paragraph [0044]: “cloud-based surveillance for a target surveillance area”); 
an image capturing apparatus configured to capture an image of a monitoring target device (see Renkis, paragraph [0044]: “Each of the at least two ICDs has at least one visual sensor and is operable to capture and transmit input data to the cloud-based analytics platform”); and 
an information processing apparatus configured to receive an event from the monitoring control apparatus and display the event on a user interface (see Renkis, paragraph [0097]: “a user interface is provided on the remote input device(s) or distributed computer device(s) and their corresponding displays to provide secure, authorized access to the composite input and/or to all inputs associated with predetermined surveillance environment, surveillance event, and/or surveillance target stored in the cloud database”).
Claim 10 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Renkis and Hirahara as discussed above also disclose a non-transitory computer-readable medium storing program instructions that cause a computer to execute operations when executed by the computer (see Renkis, paragraph [0148]: “A computer readable medium may provide volatile or non-volatile storage for one or more sets of instructions, such as operating systems, data structures, program modules, applications or other data embodying any one or more of the methodologies or functions described herein”).
Claim 11 is rejected for the same reasons as discussed in claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484